Title: Allan Pollock Jr. to James Madison, 4 June 1830
From: Pollock, Allan Jr.
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Fredericksburg,
                                
                                June 4th. 1830.
                            
                        
                        
                        I sent you immediately after the rising of the Virginia Convention– a copy Life of Arthur Lee– and did not
                            know untill yesterday that it had never been delivered to Mr. Gray by the person who I sent it by from Richd. Accordingly
                            I send you another copy– you can settle with Mr. Gray (the Post-Master) for the same at $4– I have not a copy like the
                            first sent you, (in Russia) or I would send it you. You will please excuse the delay– as it is owing to the
                            copy sent being lost. with much respect sir I remain your obt servant.
                        
                        
                            
                                Allan Pollock Jr.
                            
                        
                    